Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Guy Gosnell on Thursday May 12, 2022.
The application has been amended as follows: 

Please replace the claims with the following listing:

1.	(Currently Amended)	A multipurpose tool comprising:
a handle;
a bit driver coupled to the handle, wherein the bit driver comprises a bit chamber configured to receive a bit;
a bit retention spring movable between a locking position wherein the bit retention spring is configured to engage a recess in the bit, and a release position wherein the bit retention spring is configured to disengage from the recess,
wherein the bit retention spring is integral with the handle; and
a bit release member configured to displace the bit retention spring from the locking position to the release position, wherein the bit release member extends beyond the recess in the bit and along at least one side of the bit, [[and ]]wherein the bit release member is configured to be depressed by a user in order to displace the bit retention spring and release the bit from the bit driver, wherein the bit release member is positioned on an opposite side of the bit driver from the bit retention spring, and wherein the bit release member comprises first and second prongs extending along opposed sides of the bit.

2.	(Cancelled)

3.	(Original)	The multipurpose tool of Claim 1 wherein the bit release member is integral with the handle.

4.	(Original)	The multipurpose tool of Claim 1 further comprising:
	a second handle;
a plurality of tools carried by at least one of the handles; and
a latch coupled to one handle,
wherein the latch is configured to deflect to releasably engage another handle when the one handle and the another handle are in a closed position to selectively retain the multipurpose tool in the closed position.

5.	(Original)	The multipurpose tool of Claim 4, wherein the latch comprises a bent piece of metal which defines an end tab configured to engage the another handle when the multipurpose tool is in the closed position.

6.	(Canceled)

7.	(Original)	The multipurpose tool of Claim 1 wherein the bit chamber defines an opening configured to receive the bit along an axis, and wherein the multipurpose tool further comprises:
a second handle; and
a body member coupled to the second handle, wherein the body member overlaps with the handle when the multipurpose tool is in a closed position such that the body member intersects the axis to thereby prevent the bit from falling out of the bit chamber when the multipurpose tool is in the closed position.

8.	(Original)	The multipurpose tool of Claim 7, wherein the body member defines an impact surface configured to withstand impact.

9.	(Original)	The multipurpose tool of Claim 7, further comprising an actuation extension defined by the body member and configured to engage a bolt mechanism of a firearm when the multipurpose tool is in the closed position.

10.	(Canceled)

11.	(Currently Amended)	A multipurpose tool comprising:
a plurality of handles comprising a first handle and a second handle configured for relative movement between a closed position and an open position;
a plurality of tools carried by at least one of the handles; 
a bit driver coupled to the first handle, wherein the bit driver comprises a bit chamber configured to receive a bit; [[and]]
a bit retention spring movable between a locking position wherein the bit retention spring is configured to engage a recess in the bit, and a release position wherein the bit retention spring is configured to disengage from the recess,
wherein the bit retention spring is integral with the first handle; and
a bit release member configured to displace the bit retention spring from the locking position to the release position, wherein the bit release member extends beyond the recess in the bit and along at least one side of the bit, [[and ]]wherein the bit release member is configured to be depressed by a user in order to displace the bit retention spring and release the bit from the bit driver, wherein the bit release member is positioned on an opposite side of the bit driver from the bit retention spring, and wherein the bit release member comprises first and second prongs extending along opposed sides of the bit.

12.	(Canceled)

13.	(Previously Presented)	The multipurpose tool of Claim 11 wherein the bit release member is integral with the first handle.

14.	(Previously Presented)	The multipurpose tool of Claim 11 further comprising a pair of pliers defined by a first jaw coupled to the first handle and a second jaw coupled to the second handle.

15.	(Original)	The multipurpose tool of Claim 11 further comprising a latch coupled to one handle, wherein the latch is configured to deflect to releasably engage another handle when the first and second handles are in a closed position to selectively retain the multipurpose tool in the closed position.

16.	(Original)	The multipurpose tool of Claim 15, wherein the latch comprises a bent piece of metal which defines an end tab configured to engage the another handle when the multipurpose tool is in the closed position.

17.	(Canceled)

18.	(Original)	The multipurpose tool of Claim 11 wherein the bit chamber defines an opening configured to receive the bit along an axis, and wherein the multipurpose tool further comprises a body member coupled to the second handle, wherein the body member overlaps with the first handle when the multipurpose tool is in a closed position such that the body member intersects the axis to thereby prevent the bit from falling out of the bit chamber when the multipurpose tool is in the closed position.

19.	(Original)	The multipurpose tool of Claim 18, wherein the body member defines an impact surface configured to withstand impact.

20.	(Canceled)

21.	(Canceled)

22.	(Currently Amended)	The multipurpose tool of Claim [[21]]11, wherein a gap is defined between the bit release member and the bit driver to permit the bit release member to be depressed by the user to release the bit from the bit driver.

23.	(Canceled)

24.	(Canceled)

25.	(Currently Amended)	The multipurpose tool of Claim [[24]]1, wherein a gap is defined between the bit release member and the bit driver to permit the bit release member to be depressed by the user to release the bit from the bit driver.

26.	(Currently Amended) A[[The]] multipurpose tool comprising:
a handle;
a bit driver coupled to the handle, wherein the bit driver comprises a bit chamber configured to receive a bit;
a bit retention spring movable between a locking position wherein the bit retention spring is configured to engage a recess in the bit, and a release position wherein the bit retention spring is configured to disengage from the recess, wherein the bit retention spring is integral with the handle, and wherein the bit retention spring comprises a catch configured to engage the recess in the bit; and
a bit release member configured to displace the bit retention spring from the locking position to the release position, wherein the bit release member extends beyond the recess in the bit and along at least one side of the bit, wherein the bit release member is configured to be depressed by a user in order to displace the bit retention spring and release the bit from the bit driver, and wherein the bit release member comprises an integral part of the bit retention spring and comprises one or more extensions of the catch extending on one or both sides of the bit.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
			
								/Hadi Shakeri/
May 12, 2022						Primary Examiner, Art Unit 3723